Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 22, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142695                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 142695
                                                                    COA: 295125
                                                                    Oakland CC: 2009-009016-AR
  ALEXANDER EDWARD KOLANEK,
             Defendant-Appellant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the January 11, 2011
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address whether, in order to have a valid affirmative defense for the medical use of
  marijuana under MCL 333.26428(a)(1), a defendant must obtain the required physician
  statement after the date of enactment of the Michigan Medical Marihuana Act, MCL
  333.26421 et seq., but before the date of the defendant’s arrest.

         We further ORDER that this case be argued and submitted to the Court together
  with the case of People v Kolanek (Docket No. 142712), at such future session of the
  Court as both cases are ready for submission.

        The Attorney General, the Criminal Defense Attorneys of Michigan, and the
  Prosecuting Attorneys Association of Michigan are invited to file briefs amicus curiae.
  Other persons or groups interested in the determination of the issue presented in this case
  may move the Court for permission to file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 22, 2011                       _________________________________________
           y0615                                                               Clerk